NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CHRISTOPHER MEYERS, KATHERINE MEYERS,
SARA MEYERS STARWALT, AND TARA -MEYERS
CASLEBERRY, (DOING BUSINESS AS MEYERS
RANCHES),
Plc1in,tiffs-Appellants,
V.
UNITED STATES,
Defendant-Appellee. _
2011-5056
Appea1 from the United States Court of Federa1
C1aiIns in case no. 09-CV-538, Judge Lynn J. Bush.
ON MOTION
ORDER
Upon consideration of the appellants motion to volun-
tarily dismiss their appea1,
IT ls 0RDERED THAT:

MEYERS V. US
CC.
S
2
(1) The motion is granted The appeal is dis1nissed.
(2) Each side shall bear its own costs
FoR THE CoURT
 0 9 2011 /s/ Jan Horbal__\j
Date J an Horbaly
Clerk
Alan I. Saltman, Esq.
Kenneth D. Woodr0w, Esq.
lssued As A Mandate: MAY 0  
I|.S. COUR'F FOR
THE FEDERAL G!HCU|T
HAY 0 9_20l1
.|All|'l0|BAl.\'
am